In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Karen A. Pakstis, Assistant Deputy Commissioner, New York City Police Department, dated October 30, 1998, confirming a decision of the New York City Police Department, License Division, dated September 22, 1998, which, after a hearing, revoked the petitioner’s pistol and rifle permits, the appeal is from a judgment of the Supreme Court, Kings County (I. Aronin, J.), entered January 26, 2000, which denied the petition.
Ordered that the appeal is dismissed, and the judgment is vacated on the law; and it is further,
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits; and it is further,
*326Ordered that the respondents are awarded one bill of costs.
Since the sole issue raised by the petition was a substantial evidence question, the Supreme Court should have transferred the entire proceeding to the Appellate Division (see, Matter of Duso v Kralik, 216 AD2d 297; Matter of Reape v Gunn, 154 AD2d 682). Nonetheless, since the record is now before us, this Court will treat the proceeding as if it had been properly transferred here (see, CPLR 7804 [g]; Matter of Duso v Kralik, supra; Matter of Reape v Gunn, supra).
The determination to revoke the petitioner’s pistol and rifle permits is supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Porter v Kelly, 272 AD2d 333; Matter of Kaplan v Kelly, 219 AD2d 653; Matter of Davi v Cosgrove, 211 AD2d 788). S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.